EXHIBIT 14 CODE OF ETHICS FIRSTBANK CORPORATION CODE OF ETHICS FOR CHIEF EXECUTIVE OFFICER AND SENIOR FINANCIAL OFFICERS In my role as the Chief Executive Officer or as a Senior Financial Officer of Firstbank Corporation (the "Company"), I certify to the Company and the Audit Committee of the Board of Directors of the Company, that I will adhere to and advocate the following principles and responsibilities governing my professional and ethical conduct to the best of my knowledge and ability: 1. I will act with honesty and integrity, avoiding actual or apparent conflicts of interest in all personal and professional relationships. 2. I will provide information that is accurate, complete, objective, relevant, timely and understandable. 3. I will comply with the rules and regulations of federal, state, and local governments and other appropriate private and public regulatory agencies. 4. I will act in good faith, responsibly, and with due care. I will not misrepresent material facts or allow my independent judgment to be subordinated or otherwise compromised. 5. I will respect and maintain the confidentiality of information reviewed or acquired in carrying out my duties except when authorized or otherwise legally obligated to disclose. 6. I will share knowledge and maintain skills important and relevant to the needs of the Company. 7. I will proactively practice and promote ethical behavior as a professional in my role with the Company. 8. I will comply with and adhere to all of the Company's policies and practices, including those policies governing accounting and financial reporting practices and corporate governance. 9. I will promptly disclose to an appropriate person or persons any material transaction or relationship that reasonably could be expected to give rise to a conflict of interest and/or violations of this Code.
